Citation Nr: 1010565	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 
1984.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement           
to the benefit sought. 

In June 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board. The Board remanded this case in          September 
2007 for additional development.


FINDINGS OF FACT

1.	A psychiatric disorder was not present in service, nor 
did such a disorder involving a psychosis manifest within one 
year of service discharge. 

2.	An October 2009 Veterans Health Administration opinion 
upon review of the case history, indicated that the Veteran's 
claimed psychiatric disorder had its primary origin in 
instances of substance abuse that began during military 
service. 


CONCLUSION OF LAW

The criteria are not met for service connection for an 
acquired psychiatric disorder.          38 U.S.C.A. §§ 105, 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);        
38 C.F.R. §§ 3.102, 3.159, 3.301(d), 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3/159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2003 to 
September 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to a 
January 2007 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial May 2003 VCAA notice correspondence in this case was 
issued prior to the July 2003 rating decision on appeal. 
Meanwhile, the more recent notice correspondence did not 
comply with the timing of notice requirement. However, the 
Veteran has had               an opportunity to respond to 
the VCAA notice in advance of the May 2009 Supplemental SOC 
(SSOC) readjudicating his claim. There is no indication of 
any further available information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, records of VA outpatient 
treatment, and records pertaining to Social Security 
Administration (SSA) disability benefits. The RO has also 
contacted the appropriate agency to attempt to confirm the 
Veteran's claimed involvement in a criminal investigation 
during service. The Veteran has undergone a VA medical 
examination, and an opinion from the Veterans Health 
Administration (VHA) has also been obtained. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi,         
16 Vet. App. 370 (2002). In support of his claim, the Veteran 
has provided private treatment records, and several personal 
statements. He has testified during a Board videoconference 
hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as a psychiatric disorder where 
involving a psychosis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. See also 38 C.F.R. § 3.384 (defining the term 
of psychosis for VA compensation purposes).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances where not involving chronic illness,       a 
showing of continuity of symptomatology at the time of 
service discharge and continuing thereafter is required to 
support the claim. 38 C.F.R. § 3.303(b). 

Generally, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R.     
§ 3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999).

In this case, service medical history includes a March 1982 
clinical record indicating that the Veteran had sought and 
obtained marital counseling.               The assessment at 
that time was marital maladjustment. 

A January 1984 record from a mental health clinic indicates 
that the Veteran had self-referred following an episode of 
alcohol abuse during which he had also used marijuana. The 
Veteran described a history of heavy alcohol usage. He had 
received an Article 15 nonjudicial punishment in 1978 for 
missing duty while he was intoxicated. At that time, the 
Veteran's marital status was separated and he had a divorce 
pending. There was also a history of use of illicit drugs 
including cocaine, heroin, amphetamines and marijuana. The 
Veteran presented with the appearance of a depressed 
individual. He acknowledged only mild symptoms of depression, 
but had dark circles under his eyes. The diagnostic 
impression was alcohol abuse, episodic; polysubstance abuse; 
probable adjustment disorder; and rule out organicity 
secondary to drug use. Continued evaluation in the mental 
health clinic was recommended. The Veteran underwent monthly 
follow up evaluations through April 1984.

The report of the Veteran's May 1984 examination for purpose 
of separation indicates a notation of "history of 
depression," of four months duration, listed as due to 
personal problems.

The Veteran received a General Discharge (Under Honorable 
Conditions) from service due to misconduct, related to his 
pattern of substance abuse.
His service personnel file does not include any reference to 
diagnosis of or treatment for a mental health disorder. His 
occupational evaluations were generally favorable up until 
the time period from November 1983 through May 1984 when 
there was a significant decline in the ratings he received.

Following separation from service, medical records from a 
private general practitioner indicate that in June 1985, the 
Veteran reported having been taking several illegal drugs. 
The assessment was of depression with substance abuse. When 
seen the following month the assessment was anxiety disorder, 
and substance abuse. In April 1986 he was noted to have had 
significant problems concentrating, and to be drinking 
alcohol in excess. The assessment was possible psychotic 
behavior. Another consultation that month indicated some 
symptoms of paranoia. In January 1988 the assessment was of 
personality disorder / anxiety. In April 1988 the impression 
was broadened to personality disorder, with schizoid 
tendencies and anxiety. The combined assessment of 
personality disorder, schizotypal tendencies, and anxiety 
disorder was restated in varying forms throughout records 
from the  late-1980s and early to mid-1990s. A May 1996 
assessment also indicated chronic depression and obsessive 
compulsive disorder. More recently, a February 2002 
evaluation report from this treatment provider indicated an 
assessment of major depression, and personality disorders 
with schizoid tendencies. A February 2003 report stated an 
assessment of schizophrenia, and major depression.

Records from the Social Security Administration include an 
administrative decision indicating the Veteran was disabled 
for purposes of that agency, effective August 1, 1994, due to 
a primary diagnosis of personality disorder with schizoid 
tendencies, and depression. 

An October 1994 psychiatric evaluation for purpose of the 
Veteran's claim with SSA indicated a diagnostic impression of 
psychoactive substance abuse, not otherwise specified, in 
remission. 



The report of a March 2003 evaluation by R.H., a private 
mental health counselor, states an impression of 
schizoaffective disorder; alcohol dependence in remission; 
and polysubstance abuse in remission. Records from an 
affiliated psychiatric clinic from March to June 2003 denote 
an ongoing diagnosis of the same. 

Records from another general practitioner indicate 
assessments of in February 2002 major depression, in October 
2002 personality disorder with schizoid tendencies, and in 
December 2002 schizophrenia. 

In a statement accompanying his May 2004 VA Form 9 
(Substantive Appeal to the Board) the Veteran indicated that 
he sought entitlement to service connection for a claimed 
psychiatric disorder on the basis of work that he had 
performed for the Office of Special Investigations (OSI) 
during his military service. He alleged that because of this 
work he had been in a state of constant fear for his well 
being. 

In response to an RO informational inquiry, through January 
2006 correspondence the Air Force OSI indicated that its 
files contained no pertinent or derogatory information 
pertaining to the Veteran.

During the June 2007 Board hearing, the Veteran testified 
that he had assisted         the OSI during service working 
as an informant against fellow servicemen who were using 
drugs. He stated that he had helped to arrange planned 
narcotics deals between undercover federal agents and 
suspected drug users. He indicated that          he had 
developed a sense of fear and paranoia arising out of his 
participation            in these events, and provided 
nonspecific allegations that he was in danger of receiving 
retribution due to his role as an informant. 

The Veteran underwent a VA Compensation and Pension 
examination in April 2009 by a psychiatrist. During the 
examination, the Veteran described his purported role as an 
informant during service against other individuals taking 
illegal drugs.  He further stated that he himself began to 
abuse drugs soon after basic training and throughout service, 
but had not since done so for about the past 20 years. A 
mental health evaluation was then completed. The VA 
examiner's diagnosis was depressive disorder; history of 
substance abuse, in full remission; and schizoid type 
personality disorder. The examiner further commented that the 
Veteran's psychiatric disorder, especially depressive 
disorder, had been exacerbated by          the guilt created 
over the informing on other service members, and the 
developing of hepatitis C, which the Veteran attributed to 
the drugs he abused while in service. The examiner continued 
that the alcohol and drug abuse from 20 years previously  in 
his opinion was not playing a role in the Veteran's present 
problems. It was observed that the Veteran's schizoid 
tendencies had always been present and were definitely 
exacerbated by his experience in the service.

In October 2009, a VA psychiatrist designated by the Veterans 
Health Administration (VHA) reviewed the Veteran's claims 
file and offered an opinion        as to the etiology of a 
psychiatric disorder. The VA examiner initially indicated his 
detailed review of the service treatment history, including 
pertaining to substance abuse. The examiner further observed 
that subsequent to service separation,            the Veteran 
had a diagnostic picture progression from personality 
disorder with schizoid tendencies (1987), to psychoactive 
substance abuse in remission (1994), to schizoid personality 
with depressive disorder (2002), to schizoaffective disorder 
(2003) to schizophrenia (2004), and to depressive disorder 
and personality disorder with schizoid tendencies (2009). 
This diagnostic evolution covered approximately 22 years. 

The VA examiner then indicated that the Veteran had a current 
diagnosis of depressive disorder. As to the etiology of this 
condition, the psychiatrist indicated that review of the 
medical file revealed a patient complaint of depression 
attributed by the Veteran to personal problems. The problems 
detailed at that time were marital discord and discipline 
difficulties in the Air Force. As to the Veteran's mention of 
suffering guilt due to "ratting out friends" in an effort 
to cooperate    with authorities while in the Air Force, 
there was no documentation of this.                 The 
examiner then stated that given the above, it was doubtful 
that any depression had its genesis in service-related 
events. A more likely scenario was the development of 
depression as a result of psychoactive drugs such as LSD, and 
depression producing drugs such as marijuana, cocaine, and 
amphetamines. It was noted in this regard that the emergence 
of psychotic diagnostic entities began in 1987, and substance 
abuse continued to 1991.
The VA examiner indicated in conclusion that the Veteran 
sought treatment immediately after leaving service; he also 
admitted to using drugs heavily during the same timeframe. 
The first mentions of depression appeared during time of 
stress (divorce, exit from military) and substance abuse, and 
there was no evidence of depression prior to entering the 
military. Depression first appeared towards to very end of 
the Veteran's military career. The examiner opined that if 
the depression at the end of the Veteran's military career 
was the precursor cluster of symptoms heralding the arrival 
of later psychotic diagnostic modalities, then the depression 
was likely to have been exacerbated by personal life issues 
and substance abuse rather than military service.

Upon comprehensive consideration of the preceding in light of 
applicable law,     the Board determines that service 
connection for a psychiatric disorder is not warranted. While 
there has been an ongoing pattern of a psychiatric condition 
following service, the preponderance of the competent 
evidence disfavors the finding that this claimed disorder had 
its origins in a qualifying incident of service. The presence 
of a causal nexus to service is an essential element to 
establish service connection for a claimed disability. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); Hickson, supra. See, too, Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).

The complete case history has been considered, beginning with 
the time period of the Veteran's service, to ascertain 
whether there is any indication of a causal connection 
between a psychiatric disorder and service. The competent 
evidence however, shows to the contrary. Preliminarily, there 
is the matter of what the Veteran underwent during service 
insofar as relevant mental health treatment.  These records 
are devoid of a confirmed diagnosed mental disorder. Early 
records denote marital counseling but no psychiatric 
abnormality. Then in January 1984 on initial presentation to 
the mental health clinic, the assessment was primarily of 
polysubstance abuse, including drug and alcohol abuse. A 
"probable" adjustment disorder was noted, but this 
suggested a situational maladjustment. In short, no chronic 
mental health disorder was diagnosed. This is not to say the 
Veteran         was not undergoing substantial stress or 
depressive symptoms during service, only that this 
symptomatology by all outward indication was not associated 
with a diagnosis of an actual mental disorder. The notation 
at separation in May 1984 of a "history of depression" due 
to personal problems again does not diagnose a mental 
disorder, inasmuch as just repeat a symptom. Therefore, it 
cannot be found that the Veteran already had a chronic 
psychiatric disorder during his military service.

There is likewise no basis to demonstrate a chronic mental 
disorder manifested within one year of separation from 
military service, as the basis for presumptive service 
connection. Initial assessments of the Veteran's condition by 
a private physician in mid-1985 largely pertained to 
substance abuse. While there was mention of an anxiety 
disorder in July 1985, this was just outside the one year 
presumptive service connection period, and moreover was not 
associated with any form of psychosis as the potential basis 
upon which to recognize presumptive service connection. Thus, 
a claimed psychiatric disorder may not be presumed to have 
been directly incurred in service, absent competent medical 
evidence establishing the same. See 38 C.F.R. §§ 3.307, 
3.309(a).

The Board's inquiry next turns to whether the Veteran has a 
psychiatric disorder diagnosed since his discharge from 
service, for which there is competent evidence to demonstrate 
the requisite causal nexus to service. See 38 C.F.R. § 
3.303(d).     The fact that he has been diagnosed with a 
psychiatric disorder post-service itself is well supported, 
and the most recent such diagnosis was of depressive 
disorder, and personality disorder with schizoid tendencies. 
This diagnosis still must be shown to be service-related, and 
to some other facet of service besides his substance abuse 
therein. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). The 
initial diagnosis of psychiatric difficulties was in a 1985 
assessment of anxiety disorder, although schizoid tendencies 
were not observed until mid-1988. So arguably there has been 
a psychiatric disorder diagnosed, in some form, since at 
least the late-1980s, within a few years after discharge from 
service. The question remains though whether the claimed 
disorder had its foundation in circumstances of the Veteran's 
service, including apart from a history of substance abuse. 
The clinical record alone does not fully resolve this 
question, and thus various medical opinions have been 
obtained on the subject. 
There is first for consideration the April 2009 VA 
examination report which found some association between a 
psychiatric disorder with schizoid tendencies, and apparent 
"guilt created over the informing on other service 
members." Nonetheless, the Board must examine this opinion 
from the standpoint of its evidentiary basis. 
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). See also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In 
this regard, the Veteran's role as an informant during 
service has never been corroborated. An inquiry with the Air 
Force OSI did not reveal any information as to such alleged 
activities. Even if it were accepted that the Veteran had 
such a role, there is the additional fact he presents for 
acceptance that military authorities threatened him and 
harassed him in the capacity as an informant, for which there 
is no objective basis of verification.   The allegation that 
such harassment occurred cannot be found to be credible given 
that there is no record the Veteran served as an informant, 
and as well his own continuing substance abuse during this 
time period. For this reason, the April 2009 VA examiner's 
statement that the Veteran's mental health disorder was 
exacerbated by his duties as an informant simply is not 
grounded in plausible fact. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (discussing absence of probative value 
attributable to a medical opinion where it is based upon an 
inaccurate factual premise). Consequently, the April 2009 VA 
examination cannot be dispositive in deciding the instant 
claim. 

There is a greater degree of probative value which may be 
assigned to the October 2009 VHA psychiatrist's opinion on 
the etiology of the claimed disorder. The main tenant of this 
opinion is that the Veteran's current depressive disorder 
with schizoid tendencies had its initial origin in a pattern 
of in-service substance abuse.               The examiner 
ruled out duties as an informant as a likely precipitating 
factor given that there was no corresponding documentation. 
The VA examiner then clarified that depression had been 
exacerbated by both personal life issues and substance abuse. 
The Board notes that the latter clearly cannot be a predicate 
for service connection, by regulation. As to "personal life 
issues," one of these issues was     the Veteran's discharge 
from service because of alcohol and drug use. Since itself 
premised on underlying substance abuse, the Veteran's 
military separation is not the type of qualifying event that 
provides the basis for a finding of service connection. 
Indeed, the other "personal life issue" in service of 
marital difficulties may well have also had some association 
with substance abuse. However, regardless even of the origin 
of these difficulties, there is little suggestion from the 
STRs or otherwise that a pending divorce was the prominent 
factor in the genesis of a psychiatric problem. Rather, as 
mentioned, there is the continued overriding pattern of 
substance abuse. The Board further points out that the VHA 
psychiatrist arguably misstated that personal life factors 
cannot ever warrant service connection -- they may do so 
provided not arising out of misconduct. That said, the 
overwhelming preponderance of the evidence substantiates that 
the pattern of substance abuse was the key precipitating 
factor of mental health difficulties in this case, and 
reviewing the VHA opinion in conjunction with what the STRs 
actually show corroborates this, particularly absent any 
clinical finding in service that marital stress was remotely 
connected to the psychiatric difficulties observed. Thus, the 
stated opinion weighs against the existence of a medical 
relationship between a psychiatric disorder and service. 
Moreover, the preceding opinion is fully grounded in a 
detailed claims file review and offers a thorough rationale, 
and thereby is deemed to carry substantial probative weight. 
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors 
for assessing the probative value of a medical opinion 
include the medical expert's access to the claims file and 
the thoroughness and detail of the opinion); Boggs v. West, 
11 Vet. App. 334, 340 (1998).

Accordingly, the Board concludes that the competent evidence 
of record effectively rules out a causal link between a 
current psychiatric disorder, and the Veteran's military 
service. The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the causation of a psychiatric disorder, as a matter 
not within the purview of lay observation.                 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the claim for service connection for a 
psychiatric disorder must be denied. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).   
ORDER

Service connection for an acquired psychiatric disorder is 
denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


